
	

114 S2659 IS: Recognizing the Protection of Motorsports Act of 2016
U.S. Senate
2016-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2659
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2016
			Mr. Burr (for himself, Mrs. Capito, Mr. Tillis, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To reaffirm that the Environmental Protection Agency cannot regulate vehicles used solely for
			 competition, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Recognizing the Protection of Motorsports Act of 2016 or the RPM Act of 2016.
		2.Exclusion of vehicles used solely for competition from the anti-tampering provisions of the Clean
 Air ActSection 203 of the Clean Air Act (42 U.S.C. 7522) is amended by adding at the end of subsection (a) the following: No action with respect to any device or element of design described in paragraph (3) shall be treated as a prohibited act under that paragraph if the action is for the purpose of modifying a motor vehicle into a vehicle to be used solely for competition..
 3.Exclusion of vehicles used solely for competition from the definition of motor vehicle in the Clean Air ActSection 216 of the Clean Air Act (42 U.S.C. 7550) is amended by striking . at the end of paragraph (2) and inserting and that is not a vehicle used solely for competition, including any vehicle so used that was converted from a motor vehicle..
 4.ImplementationNot later than 12 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall finalize any regulations necessary to implement the amendments made by this Act.
		
